DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figure number “3B” is used more than once on page 4 of the drawings filed on 01/24/2019.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
The abstract of the disclosure is objected to because:
Line 3 reads: “panel(20)”. This should be corrected to read - - panel (20) - -.
Line 5 reads: “tongue (1 1)”. This should be corrected to read - - tongue (11) - -.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities:
Claim 1 lines 1-2 read: “by the loose tongue”. This should be corrected to read - - by a loose tongue - -. 
Claim 1 line 2 reads: “the grooves (31, 32)”. This should be corrected to read - - grooves (31, 32) - -. This same issue is present in claim 3 line 2 and should be corrected in the same manner.
Claim 1 line 3 reads: “by the edge of the”. This should be corrected to read - - by an edge of the - -. This same issue is present in claim 3 line 3 and should be corrected in the same manner.
Claim 1 line 4 reads: “on the inner side (20a)”. This should be corrected to read - - on an inner side (20a) - -. This same issue is present in claim 3 line 4 and should be corrected in the same manner.
Claim 1 line 6 reads: “at the base of”. This should be corrected to read - - at a base of - -. This same issue is present in claim 3 lines 6-7 and should be corrected in the same manner.
Claim 1 line 8 reads: “comprising along the edge”. This should be corrected to read - - comprising along an edge - -. This same issue is present in claim 3 line 8 and should be corrected in the same manner.
Claim 1 line 11 reads: “back from the plane of”. This should be corrected to read - - back from a plane of - -. This same issue is present in claim 3 line 11 and should be corrected in the same manner.
Claim 1 line 18 reads: “receiving the bearing surface (12)”. This should be corrected to read - - receiving a bearing surface 12 - -. 
Claim 1 lines 24 and 25 both read: “the section”. These should be corrected to read - - a section - -. 
Claim 1 line 29 reads: “the locking device”. This should be corrected to read - - a locking device - -. This same issue is present in claim 3 line 17 and should be corrected in the same manner.
Claim 2 line 3 reads: “that of the ridge (27)”. This should be corrected to read - - that of the ridge (27) of the groove - -. 
Claim 3 lines 1-2 read: “in the loose tongue”. This should be corrected to read - - in a loose tongue - -. 
Claim 3 line 12 reads: “pour receive”. This should be corrected to read - - for receiving - -. 
Claim 3 line 20 reads: “the underside”. This should be corrected to read - - an underside - -. 
Claim 3 line 21 reads: “the assembled sides (10, 20), around the opening of channel”. This should be corrected to read - - the assembled panels (10, 20), around an opening of the channel - -. 
Claim 3 line 27 reads: “the groove”. The recitation of groove or grooves referring to reference numerals 31 and 32 should be distinguished from the recitation of groove or grooves referring to reference numerals 16, 21, and 26. “groove” is recited in claims 1-3 and 8, and the use of groove or grooves in these claims should be corrected so that the claims read clearly.
Claim 3 line 27 reads: “an assembly panel”. This should be corrected to read - - the second panel - -. 
Claim 3 line 28 reads: “by distance”. This should be corrected to read - - by a distance - -. 
Claim 3 line 29 reads: “the bearing surface”. The recitation of bearing surface referring to reference numerals 12, 15, and 25 should be clarified and distinguished. “bearing surface” is recited in claims 1, 3, 8, and 11, and the use of bearing surface in these claims should be corrected so that the claims read clearly.
Claim 3 line 29 reads: “of the sides”. This should be corrected to read - - of the panels - -. 
Claim 3 line 29 reads: “of channel (30) and groove”. This should be corrected to read - - of the channel (30) and the groove - -. 
Claim 4 lines 1-2 read: “the locking tab (53)”. This should be corrected to read - - the fastening tab (53) - -. This same issue is present in claim 6 where terms referring to reference 53 are used, these should be corrected in the same manner.
Claim 6 line 1 reads: “in that side”. This should be corrected to read - - in that a side - -. 
Claim 6 line 2 reads: “opposite side”. This should be corrected to read - - opposite a side - -. 
Claim 6 line 3 reads: “link between nose”. This should be corrected to read - - link between the nose - -. 
Claim 7 line 1 reads: “that the side”. This should be corrected to read - - that a side - -. 
Claim 7 line 2 reads: “to the rear side”. This should be corrected to read - - to a rear side - -. 
Claim 7 line 3 reads: “equal to the thickness”. This should be corrected to read - - equal to a thickness - -. 
Claim 7 line 4 reads: “of the side”. This should be corrected to read - - of the second panel - -. 
Claim 8 line 2 reads: “the sides”. This should be corrected to read - - the panels - -. 
Claim 8 line 4 reads: “a distance equal to the distance between”. This should be corrected to read - - the distance equal to a distance between - -. 
Claim 9 line 2 reads: “the front edge”. This should be corrected to read - - a front edge - -. 
Claim 9 line 3 reads: “the sides”. This should be corrected to read - - sides - -. 
Claim 10 line 2 reads: “that the bearing strips are at least as wide as the width”. This should be corrected to read - - that bearing strips are at least as wide as a width - -. 
Claim 10 line 3 reads: “of the two sides”. This should be corrected to read - - of the two panels - -. 
Claim 11 line 2 reads: “on side (10)”. This should be corrected to read - - on the first panel (10) - -. 
Claim 11 line 3 reads: “and the face”. This should be corrected to read - - and a face - -. 

Claim 11 line 4 reads: “of the wall”. This should be corrected to read - - of the first panel - -. 
Claim 11 line 5 reads: “assembly of sides”. This should be corrected to read - - assembly of the two panels - -. 
Claim 12 line 3 reads: “the lower plane surface”. This should be corrected to read - - the bottom - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “cylindrical” in claims 3 and 5 is used by the claim to mean “a rectangular object with rounded edges,” while the accepted meaning is “having straight parallel sides and a circular or oval cross-section.” The term is indefinite because the specification does not clearly redefine the term.
Claims 4 and 6-12 are rejected based on their dependencies to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over EP 2641505 A1 (Miclo).
Regarding claim 1, Miclo discloses a furniture carcass comprising panels assembled edge to edge by the loose tongue (11) and groove (21) method and having a bottom (50) sliding into the grooves (51, 52) of the panels (10, 20) in which a first (10) and a second panel (20) are assembled by the edge of the first panel (10) which abuts on the inner side (20a) of the second panel (20) to form a dihedral, 
A 	on its edge, the first panel (10) has along its inner side (10a) a loose tongue (11) having an advanced bearing surface (15) and also having a locking groove (16) at the base of the tab (11) along the inner side (10a) of the first panel (10), 
B 	the second panel (20) comprising along the edge and on its inner side (20a) a groove (21 and 26) complementary to that of the edge of the first panel (10) with, on the one hand, a longitudinal assembly groove (21), whose shape matches that of the tongue (11) it receives, and beyond the groove (21), a bearing surface (25) set back from the plane of its inner side (20a) to receive the advanced bearing surface (15), a locking groove (26) parallel to the inner side (20a) of the second panel (20) opening into the groove (21) in a position complementing that of the locking groove (16) of the first panel (10) when the two panels (10, 20) are assembled (see Fig. 2), with the assembly groove (21) edged by: 
* an inner bearing surface (23) divided into two parts (23a, 23b) by the locking groove (26), 
* an assembly groove bottom surface receiving the bearing surface of the edge of the other panel (10, see annotated Figure 1 below), 
* a small bearing surface (24) area parallel to the inner bearing surface (23) connecting the bottom surface (see annotated Figure 1 below) to the recessed bearing surface (25), 
* the surfaces (see annotated Figure 1 below) of the assembly groove (21) are connected by an inner truncated concave ridge (see annotated figure 1 below, the ridge is considered to be truncated as the groove (21) is not as wide as the panel itself, and is therefore truncated),
2* the section of the tongue (11) and its truncated ridge (see annotated Figure 1 below, the ridge of the tongue is considered to be truncated as the tongue is not as wide as the panel itself, and is therefore truncated) on the first panel (10) are defined from the section of the assembly groove (21) and that of the truncated ridge of the second panel (20, see in Fig. 1 that the tongue matches the shape of the groove), 
C 	by assembly, the loose tongue (11) fitting into the groove (21) and the bearing surface (15) being applied to the outer bearing surface (25), the locking grooves (16, 26) complement one another to form a channel (30) receiving the locking device (40) consisting of a rigid blade (40) slipped into the channel (30) to secure the loose tongue (11) in the groove (21, see Fig. 2).

    PNG
    media_image1.png
    566
    785
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    364
    659
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 3, Miclo discloses a furniture carcass comprising panels assembled edge to edge in the loose tongue (11) and groove (21) method and having a bottom (50) sliding into the grooves (51, 52) of the panels (10, 20) in which a first (10) and a second panel (20) are assembled by the edge of the first panel (10) which abuts on the inner side (20a) of the second panel (20) to form a dihedral, 
A 	on its edge, the first panel (10) has along its edge along the inner side (10a), a loose tongue (11) having an advanced bearing surface (15) and a locking groove (16) at the base of the tongue (11) along the inner side (10a) of the first panel (10), 
B 	the second panel (20) comprising along the edge and on its inner side (20a) a complementary groove (21 and 26) whose shape matches that of the edge of the first panel (10) with, on the one hand, a longitudinal assembly groove (21), having a shape matching that of the tongue (11) it receives and beyond the groove (21), a bearing surface (25) standing back from the plane of its inner side (20a) pour receive the advanced bearing surface (15), a locking groove (26) parallel to the inner side (20a) of the second panel (20) opening out into the groove (21) in a position matching that of the locking groove (16) in the first panel (10) when the two panels (10, 20) are assembled (see Fig. 2), 
C 	by assembly, the loose tongue (11) fitting into the groove (21) and the locking grooves (16, 26) complement one another to form a channel (30) receiving the locking device (40) slipped into the channel (30) to secure the loose tongue (11) in the groove (21) (see Fig. 2), 
3D 	the locking device (40) includes: 
- a board (61) forming a handle and the underside (see in Fig. 16 where 62 extends from 61) of which is plane to form a bearing surface (see in Fig. 10 that the underside forms a bearing surface on the sides when assembled) on the assembled sides (10, 20), around the opening of channel (30), 
- a rigid blade (40) integral with the underside (see Fig. 16) of the board (40) and having a cylindrical shape (see in Fig. 4 that the end of the rigid blade (41) has a partially rounded end and therefore is interpreted to be cylindrical), rectangular in section (see 40 in Fig. 2 is rectangular), matching that of the channel (30) so that it can be slipped into channel (30) (see Fig. 2), 
a fastening tab (62 and 63) integral with the bottom (where 62 extends from in Fig. 16) and terminating in a clipping nose (63-1) turned toward the blade (40) and designed for clipping into the groove (52) of an assembly panel (20) with the clipping nose (63-1), distant from the bottom of the board (61) by distance (see Fig. 10) included between the bearing surface of the sides (10, 20) around the opening of channel (30) and groove (51,52) receiving the bottom (50).
Regarding claim 5, Miclo discloses that the blade (40) is a cylindrical shape (see in Fig. 4 that the end of the rigid blade (41) has a partially rounded end and therefore is interpreted to be cylindrical) having a rectangular cross-section (see 40 in Fig. 2) with rounded edges (41).
Regarding claim 8, Miclo discloses that around the channel (30), the sides (10, 20) have recesses (10-2, 20-2, Fig. 10 has the same shape as the panels in Figs. 1-2, however it is further showing the recesses in the panels) that form a bearing surface around the opening of the channel (30), at a distance from the grooves (51, 52) receiving the 4bottom (50), a distance equal to the distance between the bottom (where 62 extends from 61 in Fig. 16) of the board (61) and the nose (63-1, see that these distances must be the same in order for the nose to lock into grooves (51, 52) while the board rests on the recesses (10-2, 20-2)).
Regarding claim 9, Miclo discloses that the board (61) is rectangular (see in Fig. 16 that the board has rectangular sides and is therefore considered to be rectangular) and one side of the blade (40) forms an extension of the front edge of the board (see that the blade extends from one side of the board in Fig. 16), leaving a bearing strip on either side (see annotated Figure 12 below as an example), delimited by the sides of the board (61).

    PNG
    media_image3.png
    529
    675
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 12.
Regarding claim 10, Miclo discloses that the bearing strips (see annotated Figure 12 above) are at least as wide as the width of the recess bearing surface (10-2, 20-2) to which such a strip is applied (see L in paragraph [0086] of attached description translation), depending on the relative assembly orientation of the two sides (10, 20).
Regarding claim 11, Miclo discloses that the bearing strips (see annotated Figure 12 above) are approximately as wide as the width of the bearing surface of the recess (10-2) on side (10, see L in paragraph [0086] of attached description translation) and the face (63-2) of the attaching tab (63) is perpendicular to its front side (see in Fig. 16 that face (63-2) is perpendicular to the front side where rigid blade (40) extends from) in order to contact with the inner side (10a) of the wall (10, see Fig. 10) according to the relative orientation of the assembly of sides (10, 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2641505 A1 (Miclo) in view of FR 2944728 A1 (Campo).
Regarding claim 2, Miclo discloses the truncated ridge of the groove (see annotated Figure 2 above) has a concave section, and the truncated ridge of the tongue (see annotated Figure 1 above) has a convex section, but does not expressly disclose as claimed that the truncated ridge of the groove has a concave rounded section and the truncated ridge of the tongue matches that of the ridge.
However, Campo teaches that the tongue (7) has convex truncated rounded ridges matching that of the concave truncated rounded ridges in the groove (groove 6, see Fig. 3) in order to provide rounded edges that will help prevent injuries due to sharp edges, as well as help facilitate the alignment and insertion of the tongue within the groove. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove of Miclo, with Campo, such that the truncated ridges of the tongue and groove comprise rounded ridges in order to help prevent against injuries due to sharp edges, as well as to help facilitate the alignment and insertion of the tongue within the groove.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2641505 A1 (Miclo) in view of US 10968936 B2 (Boo).
Regarding claim 12, Miclo discloses the connection system of claim 3 (see rejection of claim 3 above), and that the board (61) ends in a raised end (61 in Fig. 10) section with respect to the lower plane surface (the lower plane surface is the bottom surface of the board that rests on grooves (10-2, 20-2)), but does not expressly disclose as claimed wherein the board ends in a raised rounded end. 
Further, Miclo discloses that the board is an external component and placed on exterior surfaces of the connected panels (see Fig. 10).
However, Boo teaches a connection system comprising a fastening device (1) that is positioned on the exterior of a panel (2), wherein the fastening device has rounded edges (see Fig. 4A-4D) in order to provide aesthetically pleasing surfaces as well as to mitigate the risk of injury due to sharp corners.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the board of Miclo, with Boo, such that it comprises rounded edges in order to provide aesthetically pleasing surfaces as well as to mitigate the risk of injury due to sharp corners.
Allowable Subject Matter
Claims 4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Miclo discloses the furniture carcass of claim 3 (see rejection of claim 3 above) comprising the locking tab (62 and 63) having a base connected under the board (the end of the of the locking tab that attaches to the board (61)), and a base which ends in a nose (the end of the locking tab that has a nose (63)). 
Miclo fails to expressly disclose as claimed that the locking tab is in the form of a truncated pyramid, having a large base connected under the board, and a small base ending in a nose. A pyramid is defined as a polyhedron formed by connecting a polygonal base and a point, called the apex. Each base edge and apex form a triangle, called a lateral face. The locking tab of Miclo could be interpreted to have a triangular base connected under the board, however it does not have sloping triangular sides that meet at a point at the top, further it does not have a large base and small base. No similar structure to the locking tab of Miclo was found during the prior art search, and therefore it would not have been obvious to one having ordinary skill in the art to modify the locking tab of Miclo to comprise sloping sides, which would producing a large base and a small base.
Hakansson (US 20120279161 A1) discloses a first panel (2) comprising a tongue (see Fig. 10a) and a locking groove (5). Hakansson furthers comprises a second panel (1) comprising a groove (where the tongue is accepted, see Fig. 10a), a locking groove (where 3 is accepted), and the surfaces as claimed in claim 3. Both panels also comprise a bottom (21) sliding into grooves (where 21 is accepted in both panels). 
However, Hakansson discloses a locking tab (8, see Fig. 4b), but does not expressly disclose as claimed that the locking tab is in the form of a truncated pyramid. Therefore, Hakansson does not expressly disclose or teach all components as claimed in claim 4.
Further, Boo (US 10017948 B2) discloses a locking tab (33 in Fig. 8B-8D) that has a large base and a small base. However, Boo fails to expressly disclose as claimed that the locking tab is in the form of a truncated pyramid. The locking tab of Boo comprises a combination of straight and curved surfaces, extending toward a point from a base section. The definition of a pyramid teaches that a pyramid has a polygonal base, and therefore only includes straight lines. Since the locking tab of Boo comprises curved edges at the base, it is not considered a truncated pyramid. 
Further, teaching the decreasing size of the locking tab of Boo, onto the locking tab of Miclo, would not have been obvious and would teach away from the claimed invention of Miclo. The locking tab of Miclo is intended to abut the inner surfaces of the panels from the board to the clipping nose, and teaching a narrowing shape of the locking tab in all directions on Miclo would prevent the intended contact, and therefore teach away from the intended design.
Miclo (EP 2641505 A1), Hakansson (US 20120279161 A1), and Boo (US 10017948 B2), each disclose various aspects of the claimed invention but none alone or in combination, disclose or teach, the claimed invention. 
Claims 6-7 depend from claim 4 and are indicated as allowable subject matter for at least the reasons listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678